Citation Nr: 9919871	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic bilateral 
foot disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1988.  



This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1991, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disorder.  

The issue on appeal was originally before the Board in 
February 1995 and July 1997.  It was remanded both times in 
order to obtain a VA examination.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
a bilateral foot disorder.  In July 1997, the Board remanded 
the issue on appeal for a second time to obtain a VA 
examination of the veteran's feet.  The Board noted that the 
veteran is incarcerated and that there was insufficient 
evidence in the claims file documenting steps the RO took to 
have the veteran examined in prison.  Subsequent to the 
Board's July 1997 decision, the RO contacted the warden 
assigned to the prison to determine if the prison physician 
could perform the examination.  In April 1999, the RO was 
informed that the physician assigned to the prison was unable 
to conduct the examination required by the Board's July 1997 
remand.  



The Board notes that there is no evidence of record 
demonstrating that the RO attempted to obtain a fee basis 
examination of the veteran while in prison or that the RO 
attempted to obtain the services of VA physicians at the 
Montgomery, Alabama VAMC to perform the examination.  The 
veteran's representative has alleged on a statement received 
at the RO in January 1999 that the Montgomery VAMC was 
located approximately 20 miles from where the veteran is 
incarcerated.  

When a veteran is incarcerated, as here, assistance 
developing her claim must be tailored to the unique and 
peculiar circumstances of her incarceration.  In other words, 
special care must be taken in those cases where a veteran is 
unable, due to incarceration, to report to a VA examination.  
See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Court has 
indicated that VA's duty to assist extends, if necessary, to 
having the incarcerated veteran either examined by a fee-
basis physician or requiring a VA physician to examine him.  
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Moreover, 
where the RO is unable to retain a fee-basis physician to 
examine the incarcerated veteran the RO must memorialize its 
efforts to do so.  Id.  Specifically, the Court in Bolton 
stated:

"[a]lthough the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contains neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  Under the unique 
circumstances presented by this case, where the Secretary has 
determined that the veteran is not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand is required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (1994).

Bolton at 191.



The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above discussion, the Board has determined 
that the issue on appeal must be remanded for the third time 
in order to obtain VA examination of the veteran's feet.  The 
RO must attempt to have the veteran's feet examined for 
compensation purposes by a fee based physician or by a VA 
physician.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to service connection for a bilateral foot 
disability pending a remand of the case to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to her claim 
of entitlement to service connection for 
a bilateral foot disorder.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.

2.  The veteran should be afforded an 
orthopedic examination by an appropriate 
fee basis or VA specialist to determine 
the nature, extent of severity, and 
etiology of any bilateral foot 
disorder(s) which may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

The examiner must specify the proper 
diagnoses, estimate the date of onset of 
each disability found, and render an 
opinion as to the etiology of any foot 
disability found, including whether any 
disability originated coincident with 
service, or is a developmental 
abnormality.  If it is determined that a 
foot disability pre-existed service, the 
examiner should render an opinion as to 
whether the disability was aggravated 
during the veteran's period of service.  
Any further indicated special studies 
should be performed.  The information 
relied upon in reaching any conclusions 
must be identified.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral foot 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


